Citation Nr: 0929278	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  05-38 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date earlier than January 29, 
2004, for the award of entitlement to a total disability 
rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
June 1969 to June 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In November 2006, the Veteran 
testified at a personal hearing before the undersigned 
Veterans Law Judge.  A copy of the transcript of that hearing 
is of record.  The case was remanded for additional 
development in June 2007.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  A May 2001 rating decision granted service connection for 
posttraumatic stress disorder (PTSD) and assigned a 70 
percent rating effective from December 7, 2000; the Veteran 
did not appeal that determination and it became final.

3.  On January 29, 2004, the RO received an application for 
entitlement to TDIU.

4. A rating action in May 2004, found the Veteran to be 
unemployable due to service-connected disabilities effective 
January 24, 2004. 

5.  There is no factually ascertainable evidence 
demonstrating that within the year before VA's receipt of a 
TDIU claim on January 29, 2004, the Veteran was unemployable 
as a result of his service-connected disabilities.
CONCLUSION OF LAW

The criteria for an effective date prior to January 29, 2004, 
for the award of a total disability rating have not been met.  
38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran in a 
letter from the RO dated in March 2005.  He was provided an 
additional notice in June 2007.  Those letters notified the 
Veteran of VA's responsibilities in obtaining information to 
assist in completing his claim and identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  
The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008, removing the sentence in subsection (b)(1) 
stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Subsection (b)(3) was also added and notes that no 
duty to provide § 5103(a) notice arises "[u]pon receipt of a 
Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."  
73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in June 2007.  The notice requirements 
pertinent to the issue on appeal have been met and all 
identified and authorized records relevant to the matter have 
been requested or obtained.  Further attempts to obtain 
additional evidence would be futile.  The Board finds the 
available medical evidence is sufficient for an adequate 
determination.  There has been substantial compliance with 
all pertinent VA law and regulations and to move forward with 
the claim would not cause any prejudice to the appellant.

Earlier Effective Date Claim 
Pertinent Laws and Regulations

VA law provides that the effective date for an award of 
disability compensation based on an original claim for direct 
service connection, if the claim is received within one year 
after separation from service, shall be the day following 
separation from active service or the date entitlement arose; 
otherwise, and for reopened claims, it shall be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 
2008); 38 C.F.R. § 3.400(b)(2)(i), (r) (2008).  

The effective date of an evaluation and award of compensation 
for an increased rating claim is the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
38 C.F.R. § 3.400.  An earlier effective date may be assigned 
when it is factually ascertainable that an increase in 
disability occurred and the claim for increase was received 
within one year from that date, but otherwise the date of 
receipt of the claim.  38 C.F.R. § 3.400(o)(2).  

The Court has held that a claim for unemployability 
compensation was, in essence, an application for an increased 
rating.  See Wood v. Derwinski, 1 Vet. App. 367, 369 (1991); 
see also Isenbart v. Brown, 7 Vet. App. 537 (1995).  The 
Court has also held that a total rating based upon individual 
unemployability was merely an alternate way to obtain a total 
disability rating without being rated 100 percent disabled 
under VA's Schedule for Rating Disabilities.  See Norris v. 
West, 12 Vet. App. 413, 420-421 (1999); see also Roberson v. 
Principi, 251 F.3d 1378 (2001).  The Court further held that 
a claim for a total disability rating based on individual 
unemployability was reasonably raised when a claimant, whose 
schedular rating met the minimum criteria under 38 C.F.R. 
§ 4.16(a) requested entitlement to an increased rating and 
when there was evidence of current service-connected 
unemployability in the claimant's claims file or in records 
under VA control.  Norris, 12 Vet. App. At 421.  The Court 
subsequently held, however, that where the RO assigns a 
disability rating that is less than 100% for the service-
connected disability upon which a TDIU claim is predicated a 
claimant is understood to have received general notice of the 
denial of his TDIU claim and the TDIU claim is deemed 
adjudicated.  Ingram v. Nicholson, 21 Vet. App. 232, 248 
(2007). 

In determining whether or not an increase was factually 
ascertainable during the year prior to receipt of an 
increased rating claim, the Board will review the entirety of 
the evidence of record.  See Hazan v. Gober, 10 Vet. App. 
511, 520 (1997) (also holding that for effective date 
purposes, the claim must be the application on the basis of 
which the rating was awarded); Washington v. Gober, 10 Vet. 
App. 391, 393 (1997) ("The fact that the appellant had 
previously submitted claim applications, which had been 
denied, is not relevant to the assignment of an effective 
date based on a current application."); Wright v. Gober, 10 
Vet. App. 343, 346-47 (1997) (holding that an application 
that had been previously denied could not preserve an 
effective date for a later grant of benefits based on a new 
application).  

VA law provides that a total rating for compensation may be 
assigned where the schedular rating is less than total when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  It is 
provided further that the existence or degree of nonservice-
connected disabilities or previous unemployability status 
will be disregarded where the required percentages for the 
service-connected disability or disabilities are met and in 
the judgment of the rating agency such service-connected 
disabilities render the Veteran unemployable.  38 C.F.R. 
§ 4.16(a) (2008).  

It is the established policy of VA that all Veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, in the case of 
Veterans who are unemployable by reason of service-connected 
disabilities, but who fail to meet these schedular percentage 
standards, the case should be submitted to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration.  38 C.F.R. § 4.16(b).  The Veteran's service-
connected disabilities, employment history, educational and 
vocational attainment, and all other factors having a bearing 
on the issue must be addressed.  38 C.F.R. § 4.16(b).

The Court has held that in determining whether the Veteran is 
entitled to a total disability rating based upon individual 
unemployability neither his nonservice-connected disabilities 
nor his advancing age may be considered.  Van Hoose v. Brown, 
4 Vet. App. 361 (1993).  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is a recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the Veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the Veteran can find employment.  Id.  

A total rating for compensation purposes based on 
unemployability will be granted when the evidence shows that 
the Veteran, by reason of his service-connected disabilities, 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341 (2008).  

Factual Background and Analysis

The records show the Veteran filed his original claim for 
service connection benefits in December 2000.  A January 2001 
Vet Center report noted he was receiving treatment for PTSD 
and that his current symptoms caused an occupational and 
social impairment with reduced reliability and productivity.  
The counseling therapist assigned a global assessment of 
functioning score (GAF) of 31.  In a May 2001 rating decision 
the RO established service connection for PTSD and assigned a 
70 percent rating effective from December 7, 2000.  The 
Veteran was notified of the decision, but did not appeal.  A 
July 2001 rating decision established service connection for 
bilateral hearing loss (0 percent) and for tinnitus 
(10 percent).  

On January 29, 2004, the RO received the Veteran's 
application for TDIU on which he claimed he was unable to 
secure or follow any substantially gainful occupation due to 
his PTSD.  He reported he had last worked as a maintenance 
technician in November 1989.  

On VA examination in April 2004 the Veteran reported that he 
had a 32-year history of mental health symptoms and that his 
ability to perform daily functions was limited due to chronic 
depression.  He stated he had not worked in 14 years and that 
he had been fired from his employment of nine years as a 
laborer due to problems getting along with others.  It was 
noted he was not receiving treatment for his psychiatric 
disorder.  The examiner also noted the Veteran was a reliable 
historian and provided an Axis I diagnosis of PTSD with an 
assigned GAF score of 48.  The examiner stated the Veteran 
was intermittently unable to perform activities of daily 
living because of depression, anger, flashbacks, and insomnia 
and that he was unable to establish and maintain effective 
work and social relationships because of anger and 
withdrawal.  

In a May 2004 rating decision the RO established entitlement 
to TDIU effective from January 29, 2004.  In his December 
2004 notice of disagreement the Veteran asserted that an 
effective date from December 7, 2000, was warranted for TDIU 
because entitlement arose when the 70 percent rating was 
awarded as he had been unemployed.  In subsequent statements 
he stated his belief that he was being punished for not being 
able to complete forms timely due to his PTSD.  He asserted 
that he had been unemployable since 1989 because of his PTSD.  
In personal hearing testimony he stated he had experienced 
problems since his return from Vietnam, but that he had been 
unaware that they were due to PTSD.  He also stated that he 
had not worked since 1989 and that at the time he was awarded 
service connection for PTSD he did not know he could apply 
for TDIU.  He reiterated his claim for an effective date from 
the date of his claim in December 2000.

The Board subsequently remanded the case for additional 
development to include a request for Social Security 
Administration (SSA) disability benefit records.  SSA records 
received by VA in April 2009 show disability benefits were 
awarded from January 18, 1990, with a primary diagnosis of 
spondylosis at L5-S1 and secondary diagnosis of dysthymic 
disorder.  A September 1993 private psychiatric evaluation 
noted the Veteran made a suicide attempt in 1977 and that he 
related his current depression to a work-related back injury 
approximately three years earlier.  It was further noted that 
he stated he had been unable to obtain work due to his back 
disorder and that a presumptive diagnosis of PTSD had been 
entertained at one time.  A diagnosis of dysthymic disorder 
was provided and a GAF score of 70 was assigned.  A February 
1998 psychiatric evaluation report noted he reported he had 
been unable to return to work due to back pain and the lack 
of jobs for persons with history of back injuries.  The 
examiner provided an Axis I diagnosis of recurrent major 
depression and assigned a current GAF score of 50/70.  A 
February 2008 examination report noted the Veteran complained 
of a restriction of abilities due to chronic back and neck 
pain, urinary frequency, and PTSD.  

Based upon the evidence of record, the Board finds there is 
no evidence of any earlier unadjudicated formal or informal 
claim for entitlement to TDIU nor any factually ascertainable 
evidence demonstrating that entitlement to TDIU arose prior 
to January 29, 2004.  The Board notes that the May 2001 
rating decision which established service connection and a 70 
percent rating for PTSD is final.  There is no evidence of a 
timely appeal from that determination and no evidence the 
decision is clearly and unmistakably erroneous.

The present matter on appeal arose from a January 29, 2004, 
application for entitlement to TDIU.  In the May 2004 rating 
decision the RO established TDIU effective from the date of 
receipt of that claim.  The Board finds that the limited 
issue of entitlement to an effective date for TDIU for the 
one year period prior to the receipt of the TDIU claim on 
January 29, 2004, must be considered, but that there is no 
factually ascertainable evidence demonstrating that within 
the year before VA's receipt of the TDIU claim the Veteran 
was unemployable as a result of his service-connected 
disabilities.  

In fact, the medical evidence dated prior to January 2001 
indicate his employment difficulties were due to problems 
related to his work-related back injury.  The January 2001 
Vet Center report and the April 2004 VA examination report 
are not shown to have included considered any evidence of the 
Veteran's back disability.  The April 2004 opinion also 
appears to have been based, at least in part, upon the 
Veteran's report of the reason for his employment termination 
in 1989 as due to an inability to get along with others which 
is inconsistent with SSA claim-related reports indicating his 
employment ended as a result of a back injury.  Therefore, in 
the absence of evidence of an earlier unadjudicated claim or 
factually ascertainable evidence demonstrating 
unemployability due to service-connected disabilities prior 
to January 29, 2004, the appeal must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

Entitlement to an effective date earlier than January 29, 
2004, for the award of entitlement to TDIU is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


